

113 HR 3153 IH: Student Disciplinary Fairness Act of 2013
U.S. House of Representatives
2013-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3153IN THE HOUSE OF REPRESENTATIVESSeptember 19, 2013Mr. Richmond introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Juvenile Justice and Delinquency Prevention Act of 1974 to establish the Office of School Discipline Policy, and for other purposes.1.Short titleThis Act may be cited as the Student Disciplinary Fairness Act of 2013.2.FindingsCongress finds the following:(1)Too many juveniles are introduced to the formal criminal justice system for minor behavioral infractions at school.(2)Common behavioral infractions at school often result in suspension, expulsion, or incarceration of the juvenile students involved.(3)Zero-tolerance school discipline policies increase the number of incarcerated juveniles.(4)Research shows that juveniles who are incarcerated are significantly less likely to complete secondary school, experience less human capital development and diminished earnings potential, and are more likely to recidivate and be incarcerated as adults.3.School Discipline PolicyThe Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5601 et seq.) is amended by inserting after title V the following new title:VISchool Discipline Policy601.Establishment of office(a)In generalThere is hereby established within the Office of Juvenile Justice and Delinquency Prevention an Office of School and Discipline Policy (referred to in this title as the Office), headed by a Director appointed by the Administrator of the Office of Juvenile Justice and Delinquency Prevention.(b)PurposeThe purpose of the Office shall be to reduce the number of juveniles who are incarcerated and develop a criminal record based on activity that occurs while the juvenile is at school.602.DutiesThe Office shall—(1)collect and publish data, in collaboration with the Office for Civil Rights of the Department of Education, relating to the arrest and incarceration of juvenile students for violations of school rules or policies;(2)work with States, units of local government, local educational agencies, and non-governmental organizations in order to expand the use of alternatives to detention and incarceration programming in schools in order to reduce the number of juvenile students who are arrested and incarcerated for violating school rules or policies; and(3)collect and publish data, in collaboration with the Office of Justice Programs, relating to the relationship between the presence of a school resource officer at a school and the rate of juvenile students who are arrested and incarcerated for violations of school rules or policies.603.School Discipline Policy Grant Program(a)Grants authorizedThe Director may make grants to States, units of local government, and local educational agencies in order to further the purpose described in section 601(b).(b)ApplicationA State, unit of local government, or local educational agency seeking a grant under this section shall submit an application to the Director at such time, in such manner, and containing such information as the Director may reasonably require.(c)PreferenceThe Director shall give preference in awarding grants to an applicant that demonstrates that it has, at the time of submitting an application, begun to take steps to further the purpose described in section 601(b).(d)Uses of fundsA State, unit of local government or local educational agency that receives a grant under this section shall use such funds for programs that reduce the rate of juvenile students who are arrested and incarcerated for violations of school rules or policies, and any other activity that the Director determines will further the purpose described in section 601(b).604.DefinitionsIn this title:(1)The term school means an elementary school or a secondary school as such terms are defined in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(2)The term school resource officer has the meaning given such term in section 1709 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd–8).(3)The term local educational agency has the meaning given such term in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(4)The term juvenile student means a juvenile who is enrolled in school.605.Authorization of AppropriationsThere is authorized to be appropriated such sums as may be necessary for fiscal years 2014 and 2015 to carry out this title..4.Conditions for States to receive COPS on the beat grantsSection 1702(c) of the Omnibus Crime Control and Safe Streets Act of 1968 is amended—(1)in paragraph (10), by striking and at the end;(2)in paragraph (11), by striking the period at the end and inserting ; and; and(3)by inserting after paragraph (11), the following new paragraph:(12)in the case of an applicant that is a State or unit of local government, provide assurances that—(A)the administration of juvenile justice in the applicant’s jurisdiction is consistent with any requirements of the United States Constitution and the 4th, 5th, and 14th amendments to the Constitution, including assurances that—(i)before a juvenile is arrested, the arresting law enforcement officer must have probable cause specific to that juvenile; and(ii)juveniles who are arrested must receive adequate procedural due process, including—(I)adequate and timely notice to the juvenile and the juvenile’s guardian regarding any court proceedings related to the incident for which the juvenile was arrested;(II)representation by an attorney in any court proceeding as a result of which the juvenile could face incarceration;(III)protections against self-incrimination; and(IV)an opportunity to cross-examine any witness testifying against the juvenile; and(B)any contract governing the terms of probation for a juvenile shall not contain any clauses that—(i)the juvenile cannot understand; and(ii)in the case of a juvenile student (as such term is defined in section 604 of the Juvenile Justice and Delinquency Prevention Act of 1974), could result in incarceration for violations of school rules or policies..5.Authority for the Attorney General to access certain records relating to juvenile justiceSection 210401 of the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 14141) is amended by adding at the end the following:(c)Access to certain records relating to juvenile justiceThe Attorney General may issue subpoenas requiring the production of any documents relating to any matter which the Attorney General is authorized to investigate under subsection (a)..6.Department of Education grant program(a)Program authorizedFrom the amounts appropriated to carry out this section, the Secretary of Education (acting through the Office of Civil Rights of the Department of Education) shall make grants to eligible entities to fund training for school personnel in elementary schools and secondary schools on de-escalation techniques to teach the personnel procedures and tactics to mitigate delinquent student behavior which may avoid a referral to law enforcement officials.(b)ApplicationTo receive a grant under this section, an eligible entity shall submit an application to the Secretary of Education at such time, in such manner, and containing such information as the Secretary may require, including information that demonstrates that the eligible entity—(1)is fully compliant with all applicable Federal school discipline data reporting requirements, including, if applicable, the reporting requirements of section 618 of the Individuals with Disabilities Education Act of 1965 (20 U.S.C. 1418(a)); and(2)has provided complete information to all applicable data surveys of Department of Education, including the Office for Civil Rights.(c)LimitationAn elementary school or secondary school may only receive assistance under this section during a grant period from 1 eligible entity receiving a grant under this section during the grant period.(d)DefinitionsFor purposes of this section:(1)Eligible entityThe term eligible entity means a State, unit of general local government, or juvenile justice agency.(2)General ESEA termsThe terms elementary schools, secondary schools, and State have the meanings given the terms in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(3)School personnelThe term school personnel has the meaning given the term in section 4151 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7161).(e)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary for fiscal years 2014 and 2015 to carry out this section.